Case 1:20-cr-00181-JLS-MJR Document 3 Filed 01/31/20 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

United States District Court
for the | JAN 3!
Western District of New York

United States of America
Vv.

JOSEPH LICATA Case No. 20-MJ-JO0¢

 

Defendant

ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary

delay (name of person to be arrested) Joseph Licata, who is accused of an offense or violation based on the following
document filed with the Court:

QO) Indictment O Superseding Indictment O) Information CO Superseding Information & Complaint
C) Probation Violation Petition O Supervised Release Violation Petition © Violation Notice © Order of the Court

This offense is briefly described as follows:

On or about the date of January 21, 2020, in the County of Erie, in the Western District of New York, the
defendant entered the M&T Bank located 130 Grant St., Buffalo, New York 14213, a financial institution whose
deposits are insured by the Federal Deposit Insurance Corporation, and by force and violence, or by intimidation,
obtained money belong to, or in the care, custody, control, management, or possession of, M&T Bank, a bank, in
violation of Title 18, United States Code, Section 2113(a).

Date: JaAviurs oD, wale ThA, i

Ist ing officer's signature

City and State: Buffalo, New York HONORABLE MICHAEL J. ROEMER
UNITED STATES MAGISTRATE JUDGE

Printed name and Title

 

 

Return

 

This warrant was received on (date)_/#-4£2- 2020 _, and the person was arrested on (date) -20
at (city and state) Duffalea . Aft Sf (2 A

Date: f° 23° gore Le ALE
( Anpsting officer's signature
Bu4ipH  TJesepu CS peeral So gent
—

Printed’name and title

 

 

 

 
